Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of a drive axle (Group I) was made without traverse in the reply filed on June 2, 2022.

Priority
The priority claim at the beginning of the specification is improper.  A non-provisional application filed in the year 2020 cannot benefit from a provisional application filed in 2017 without an intervening application.

Specification
The disclosure is objected to because paragraph 0022 is not written in clear narrative form.  It is instead a cut-and-paste from the claims.

The abstract of the disclosure is objected to because it is not written in clear narrative form.  It is instead a cut-and-paste from the claims.  See MPEP § 608.01(b).

Claim Objections
Claims 14 & 16 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 4 & 5. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claims 6, 7, 17 & 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 6 & 17 recites the limitation, “the driving shaft and driven shaft are rotatable within the first and second axle frames, respectively.”  The specification fails to describe the driving shaft and driven shaft are rotatable within the first and second axle frames much less disclose the structural features that would allow the driving shaft 46 and driven shaft 48 to rotate within the first and second axle frames 42A & 42B.  No working example of the claimed invention has been provided.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 8 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation, “throughout the articulation range, an outer angle between the first and second axle frames changes at twice a rate as an angle of the center frame changes.”  Claim 19 recites similarly.  At paragraph 0030, the specification discloses that this limitation pertains to just “one embodiment” but does point out which embodiment is this “one embodiment”.  As such it is unclear which embodiment and/or which particular structural features provide an outer angle between the first and second axle frames that changes at twice the rate of the angle of the center frame.

Claim Rejections - 35 USC § 102
Claims 1-8 & 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisthoff, US 4,236,420.  Geisthoff discloses a system, comprising: 
a first axle frame (6a) comprising a first pair of gears (13) at opposing sides of one end of the first axle frame, each of the gears comprising a hole (13a); 
a second axle frame (6a) comprising a second pair of gears (13) at opposing sides of one end of the second axle frame adjacent the one end of the first axle frame, each of the gears comprising a hole (13a), the first pair of gears intermeshing with the second pair of gears throughout an articulation range; 
a center frame (22, 22) disposed between the first and second axle frames, the first and second axle frames coupled to the center frame by four pins (see Figs. 3 & 4) disposed in the holes of the first and second pairs of gears; 
a driving shaft (2a) surrounded at least in part by the first axle frame and comprising a first yoke (see 14 at Fig. 3); 
a driven shaft (in housing 7) surrounded at least in part by the second axle frame and comprising a second yoke (see rightmost 14 at Fig. 1); 
a center yoke (6) comprising back-to-back yokes, the back-to-back yokes comprising a third yoke and a fourth yoke; and first and second universal joints (see “a pair of simple universal joints 5” at col. 3, lines 43 & 44) , wherein the third yoke is coupled to the first yoke via the first universal joint, wherein the fourth yoke is coupled to the second yoke via the second universal joint,
wherein Figs. 3-5 show a distance between the holes of the first pair of gears and the holes of the second pair of gears is the same as a distance between the first and second universal joints,
wherein the driving shaft and driven shaft are rotatable (4) within the first and second axle frames, respectively,
wherein a rotational speed of the driven shaft equals a rotational speed of the driving shaft throughout the articulation range (inherent).

Claims 1-9 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossberg, US 1,558,763.  Rossberg discloses a system, comprising: 
a first axle frame (1) comprising a first pair of gears (9) at opposing sides of one end of the first axle frame, each of the gears comprising a hole (11); 
a second axle frame (2) comprising a second pair of gears (9) at opposing sides of one end of the second axle frame adjacent the one end of the first axle frame, each of the gears comprising a hole (11), the first pair of gears intermeshing with the second pair of gears throughout an articulation range; 
a center frame (14) disposed between the first and second axle frames, the first and second axle frames coupled to the center frame by four pins (19) disposed in the holes of the first and second pairs of gears; 
a driving shaft (24-26) surrounded at least in part by the first axle frame and comprising a first yoke (27); 
a driven shaft (29, 30, 35)) surrounded at least in part by the second axle frame and comprising a second yoke (31); 
a center yoke (37) comprising back-to-back yokes, the back-to-back yokes comprising a third yoke (38) and a fourth yoke (38); and first and second universal joints (see “a universal joint is thereby effected at each end of [center yoke 37]” at page 2, lines 20 & 21) , wherein the third yoke is coupled to the first yoke via the first universal joint, wherein the fourth yoke is coupled to the second yoke via the second universal joint,
wherein Figs. 2 shows a distance between the holes of the first pair of gears and the holes of the second pair of gears is the same as a distance between the first and second universal joints,
wherein the driving shaft and driven shaft are rotatable (see “rotatively mounted” at page 1, lines 97, and “rotatably mounted” at line 107) within the first and second axle frames, respectively,
wherein a rotational speed of the driven shaft equals a rotational speed of the driving shaft throughout the articulation range (inherent),
wherein the center frame comprises a ring-like structure (15-17) having a pair of holes (18) on opposing ends of the ring-like structure with each hole of the pair on each side of the ring-like structure, the holes for receiving the plural pins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679